DETAILED ACTION
Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/20 has been entered.  Claims 1-3, 10, 15, and 19 have been amended.  No claims have been added.  Claims 20-21 have been canceled. Claims 1-19 and 22 have been considered as follows. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to the rejection of claims 1-19 and 22 under 35 U.S.C. § 103 have been considered but are moot in view of the new ground(s) of rejection.  Regarding Applicant's argument that the cited references do not teach of all the limitations as amended, including the identification and indication of weather during an elapsed portion of a billing period as a cause for the consumption attributable to the user exceeding the threshold consumption, Shiflet et al. (US 2012/0068854 A1, herein  has been brought in, necessitated by amendment, to illustrate this aspect (see claim 1 rejection below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Golden et al. (US 2007/0203860 A1, herein Golden) in view of McCalla (US 2006/0241905 A1, herein McCalla) in further view of Shiflet et al. (US 2012/0068854 A1, herein Shiflet).
As per claim 1, Golden teaches of an energy usage alert system comprising: at least one processor; and a memory device storing instructions that, when executed by the at least one processor, cause the energy usage alert system to:
receive, from a usage database, consumption data from a utility meter associated with a utility account during a period of time (abstract and pg. 1, [0006] which describes monitoring energy consumption including measuring electrical usage from the plurality of electrical devices; and pg. 1, [0008] which describes monitoring usage on various devices; and pg. 2, [0020] which describes the sensors used to measure energy consumption over time; and pg. 2, [0023] which describes the energy management device and measuring electrical usage from the premises/individual 
compare the weather data for the period of time to baseline weather data; identify, based on the comparison, weather as a cause for the consumption cost for the utility account exceeding the threshold cost (abstract and pg. 1, [0006] which describes monitoring energy usage and predicting future energy usage and costs based on at least weather forecasts and historical data to project future energy consumption; and pg. 2, [0024-0025] which describes receiving parameters including at least weather forecast for the customer’s location, monitoring and displaying energy consumption, predicting energy usage and associated costs, and generating alerts if a given energy budget is projected to be exceeded; and pg. 3, [0032] and Fig. 2 which describes the collection of historical information regarding electrical consumption and costs as a baseline and further storing and correlating this information with other data such as historical average temperature for each month, which can then provide a baseline against which a future month can be gauged based on predicted weather; and pg. 3, [0034] which describes how the user input energy budget can be established as a dollar amount or in energy usage; and pg. 4, [0042-0043] which describes estimating energy usage relying on historical data, where if the weather forecast is projected to be 
generate an electronic message including (i) a notification indicating that the consumption cost for the utility account exceeds the threshold cost and that weather is one reason for the consumption cost for the utility account exceeding the threshold cost, (ii) an indication that a projected bill can be altered by making adjustments to usage prior to the end of a billing period, and (iii) an instruction to automatically adjust settings to reduce resource consumption; and transmit the electronic message to a client device associated with the utility account to cause the resource consumption to be reduced (abstract and pg. 1, [0006] which describes monitoring energy consumption including measuring electrical usage from the plurality of electrical devices, projecting future energy consumption for the future time period based on the measured electrical usage, comparing the projected future energy consumption to the energy budget, and if the projected future energy consumption deviates from the energy budget, automatically generating an alert via email, web page, mobile device, etc.; and pg. 1, [0017] and pg. 2, [0022] which describes the system of the invention including an energy management device located at a customer’s premise and coupled to the power grid, where the device is coupled via a network such as the internet to a network operations center; and pg. 2, [0024-0025] which describes the monitoring and displaying of energy consumption, the prediction of energy usage and associated costs, and generating alerts if a given energy budget is projected to be exceeded; and pg. 3, [0032] and Fig. 2; and pg. 3, [0034] which describes how the user  
However, Golden fails to explicitly teach of determining based on consumption data, that a consumption cost exceeds a threshold cost and receiving weather sensor data and using the weather sensor data to identify weather during an elapsed portion of a billing period as a cause for the consumption cost exceeding the threshold. McCalla teaches of a method and system for assessing energy performance, specifically to:
receive, from a usage database, consumption data from a utility meter associated with a utility account during a period of time; determine, based on the consumption data, that a consumption cost for the utility account exceeds a threshold cost indicating that the consumption cost for the utility account is high (pg. 3, [0028] which describes collecting utility data by directly monitoring the energy meters of the buildings; and pg. 3, [0032] which describes aggregating the historical utility use data for a  desired period of time; and pg. 4, [0049] which describes the plotting of the consumed or used electricity/energy in view of the TBE, where the best fit where the TBE is plotted along a straight line; and pg. 5, [0053] which describes analyzing and removing outliers of the data points in determining the best fit, i.e. any values that differ significantly from the majority values of the data set);
receive weather sensor data corresponding to the period of time; compare the weather sensor data for the period of time to baseline weather data (pg. 3, [0038] which describes collecting weather data, preferable over the same time period as the utility use data, where the weather data comprises temperature data including actual daily highs and lows as well as hourly or minute by minute temperature data; and pg. 3, [0039] which describes an observation of the usage data and making an initial determination of how the energy is being used, where the electrical use can be seen to rise in the summer and remain constant in the winter or the fuel may be constant in the summer and go up in the winter; and pg. 6, [0069] which describes the base consumption for electricity which is the amount of electricity used in the building not related to controlling the heating/cooling, the cooling coefficient for electricity, which is the number of KWHs that a building consumes in a day for every degree that the outside air temperature is above the TBE temperature, and the heating coefficient for electricity which is the number of KWHs that a building consumes in a day for every degree that the outside air temperature is below the TBE temperature; and pg. 7, [0076], which describes how the utility use and weather data is collected over an historical time period and used for the analysis or the data is collected substantively in real time and used to detect problems and diagnose any problems that are detect, where if there is a sudden radical change in one or more of the coefficients, this may be indicative of a problem in the building). 
Golden teaches of an energy budget manager including projecting future energy consumption for the future time period and comparing the projected consumption to an energy budget and generating an alert accordingly. McCalla teaches of assessing 
However, Golden in view of McCalla still fails to explicitly teach of using the weather sensor data to identify weather during an elapsed portion of a billing period as a cause for the consumption cost exceeding the threshold. Shiflet teaches of a system and method for programming and monitoring energy use and cost, including the ability to: receive consumption data during a period of time; receive weather sensor data corresponding to the period of time; compare the weather sensor data for the period of time to baseline weather data; identify, based on the comparison, weather during an elapsed portion of a billing period as a cause for the consumption cost for the utility account exceeding the threshold cost; generate an electronic message including (i) a notification indicating that the consumption cost for the utility account exceeds the threshold cost and that weather during the elapsed portion of the billing period is one reason for the consumption cost for the utility account exceeding the threshold cost, and (iii) an instruction to automatically adjust settings to reduce resource consumption; and transmit the electronic message to a client device associated with the utility account to cause the resource consumption to be reduced (abstract which describes the invention for providing energy usage to a user by displaying and receiving energy usage data for a metered environment; and pg. 1, [0002-0003] which describes the invention of energy-use monitoring devices, including programming and monitoring energy usage within a metered environment; and pg. 2, [0018] which describes the invention for reporting energy consumption to the user and allowing the user to program, monitor, and control their energy consumption; and pg. 5, [0043] and Fig. 28-29 which describes the activation elements that can lead to alerts or other information for the metered environment, such as spending alert and warning that may indicate to a user that a spending alert applies to the time period indicated by the arc segment as well as other embodiments where spending alert and warnings may be displayed upon some energy cost or consumption reaching some predetermined threshold; and pg. 5, [0045] and Fig. 31 which describes how the device can track energy consumption information including thermostat changes and make suggestions accordingly; and pg. 6, [0054-0055] and Fig. 4 which describes how the device can compare real-time or near-real-time usage to historical averages, specifically, if real-time or near-real-time behavior deviates from historical patterns a visual indicator can alert the user so that they can take appropriate action if necessary, and other types of opportunities for energy conservation can be offered to the user through display elements, as well as how the device may display a heighted alert with the amount the user could save by taking advantage of “time-shifting”; and pg. 7, [0060-0062] and Fig. 6 and 14 which describe how the interface may accommodate activation elements that may lead to more detailed information 
Golden in view of McCalla teaches of an energy budget manager including projecting future energy consumption for the future time period and comparing the projected consumption to an energy budget and generating an alert accordingly, as well as assessing energy performance using both utility use data and weather data for the building. Shiflet teaches of programming and monitoring energy use and cost, specifically including identifying weather as a cause for the consumption cost exceeding the threshold. All references are drawn to analyzing and managing energy consumption/performance to optimize energy efficiency. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Golden in view of McCalla to include the teachings of Shiflet for the purpose of offering the ability to holistically control energy consumption of the entire environment and providing a smart energy device with a more potent 
As per claim 10, it refers to a method for performing the above steps.  It recites limitations already addressed by claim 1 above, and is therefore rejected under the same art and rationale.  Furthermore, Golden et al. (US 2007/0203860 A1, herein Golden) discloses the steps are performed as a method for monitoring energy consumption (abstract, pg. 2, [0026-0029], and Fig. 2).
As per claim 19, it refers to a non-transitory computer-readable storage medium for performing the above steps.  It recites limitations already addressed by claim 1 above, and is therefore rejected under the same art and rationale.  Furthermore, Golden et al. (US 2007/0203860 A1, herein Golden) discloses the steps of the invention may be implemented in software, hardware, or a combination of the two, as implemented in computer software and stored on computer-readable medium (pg. 5, [0060]).

As per claim 2, Golden in view of McCalla in further view of Shiflet discloses all the elements of claim 1, and Golden further teaches wherein the period of time is a completed billing period (pg. 3, [0032] and Fig. 2 which describes how a user can enter actual electrical energy usage and cost for previous months to be used/correlated with other data such as historical average temperature for each of those months, as well as the collection of historical information regarding electrical consumption and costs as a baseline and further storing and correlating this information with other data such as historical average temperature for each month, which can then provide a baseline 

As per claim 3, Golden in view of McCalla in further view of Shiflet discloses all the elements of claim 1, and Golden further teaches wherein consumption cost is a total consumption cost for the billing period and wherein the consumption data attributable to the utility account during the period of time is for the elapsed portion of the billing period; the memory device further storing instructions that, when executed by the at least one processor, cause the energy usage alert system to: calculate a projected consumption cost for a remaining portion of the billing period based on the consumption data for the elapsed portion of the billing period; and calculate the total consumption cost for the billing period based on the consumption data for the elapsed portion of the billing data and the projected consumption cost (abstract and pg. 1, [0006] which describes monitoring energy usage and predicting future energy usage and costs based on at least weather forecasts and historical data to project future energy consumption, as well as the monitoring of energy consumption including projecting future energy consumption for the future time period, comparing the projected future energy consumption to the energy budget, and if the projected future energy consumption deviates from the energy budget, automatically generating an alert; and pg. 2, [0024-0025] which describes receiving parameters including at least weather forecast for the customer’s location, monitoring and displaying energy consumption, predicting energy usage and associated 
As per claims 15-16, the combination refers to the method of claims 14 and 15 respectively used for performing the above steps.  It recites limitations already addressed by claim 3 above, and is therefore rejected under the same art and rationale.

As per claim 4, Golden in view of McCalla in further view of Shiflet discloses all the elements of claim 3, and Golden further teaches wherein the calculating of the projected consumption cost for the remaining portion of the billing period comprises: selecting a subset of the consumption data for the elapsed portion of the billing period; and generating the projected consumption cost for the remaining portion of the billing period based on the subset of the consumption data for the elapsed portion of the billing period (abstract and pg. 1, [0006] which describes monitoring energy usage and predicting future energy usage and costs based on at least weather forecasts and historical data to project future energy consumption, as well as the monitoring of energy consumption including projecting future energy consumption for the future time period, comparing the projected future energy consumption to the energy budget, and if the projected future energy consumption deviates from the energy budget, automatically generating an alert; and pg. 3, [0032] and Fig. 2 which describes the collection of historical information regarding electrical consumption and costs as a baseline and further storing and correlating this information with other data such as historical average temperature for each month, which can then provide a baseline against which a future month can be gauged based on predicted weather; and pg. 4, [0043] which describes providing a database that incorporates historical correlations between temperature variations and projected energy usage; and pg. 5, [0054] which describes the comparison of the projected monthly cost with the energy budget for the month, where if the projected cost is outside the limit of the energy budget, the system may make changes to the customer to bring the projected costs back within budget, for example if it is in the middle of the month with 15 days remaining and the budget is expected to be exceeded by $80, the system can recommend or automatically adjust the thermostat setting by 12 degrees for the remaining days to achieve the necessary savings).
claim 17, it refers to the method of claim 16 used for performing the above steps.  It recites limitations already addressed by claim 4 above, and is therefore rejected under the same art and rationale.

As per claim 5, Golden in view of McCalla in further view of Shiflet discloses all the elements of claim 3, and Golden further teaches of the memory device further storing instructions that, when executed by the at least one processor, cause the energy usage alert system to: compare the total consumption cost for the billing period to a historical consumption cost for at least one prior billing period; and wherein the notification for the utility account further includes the comparison of the total consumption cost to the historical consumption cost (pg. 2, [0024-0025] which describes receiving parameters including at least weather forecast for the customer’s location, monitoring and displaying energy consumption, predicting energy usage and associated costs, and generating alerts if a given energy budget is projected to be exceeded; and pg. 3, [0032] and Fig. 2 which describes how a user can enter actual electrical energy usage and cost for previous months to be used/correlated with other data such as historical average temperature for each of those months, as well as the collection of historical information regarding electrical consumption and costs as a baseline and further storing and correlating this information with other data such as historical average temperature for each month, which can then provide a baseline against which a future month can be gauged based on predicted weather; and pg. 3, [0033] and Fig. 4 which describes how the consumer can provide historical usage data based on previous utility bills; and pg. 4, [0043] which describes providing a database 
As per claim 18, it refers to the method of claim 15 used for performing the above steps.  It recites limitations already addressed by claim 5 above, and is therefore rejected under the same art and rationale.

As per claim 6, Golden in view of McCalla in further view of Shiflet discloses all the elements of claim 1, and Golden further teaches wherein the consumption cost is one of a monetary cost for usage of a resource or an amount of resource attributable to the utility account (pg. 2, [0025] which describes the monitoring and displaying of energy consumption, the prediction of energy usage and associated costs, and generating alerts if a given energy budget is projected to be exceeded; and pg. 3, [0034] which describes how the user input energy budget can be established as a dollar amount or in energy usage).
As per claim 11, it refers to the method of claim 10 used for performing the above steps.  It recites limitations already addressed by claim 6 above, and is therefore rejected under the same art and rationale.

As per claim 7, Golden in view of McCalla in further view of Shiflet discloses all the elements of claim 1, and Golden further teaches of the memory device further storing instructions that, when executed by the at least one processor, cause the energy usage alert system to: receive historical consumption costs for at least one prior billing period; and calculate the threshold cost based on the historical consumption costs (abstract and pg. 1, [0006] which describes monitoring energy usage and predicting future energy usage and costs based on at least weather forecasts and historical data to project future energy consumption; and pg. 3, [0032] and Fig. 2 which describes the collection of historical information regarding electrical consumption and costs as a baseline and further storing and correlating this information with other data such as historical average temperature for each month, which can then provide a baseline against which a future month can be gauged based on predicted weather; and pg. 4, [0043] which describes providing a database that incorporates historical correlations between temperature variations and projected energy usage).
As per claim 12, it refers to the method of claim 10 used for performing the above steps.  It recites limitations already addressed by claim 7 above, and is therefore rejected under the same art and rationale

As per claim 8, Golden in view of McCalla in further view of Shiflet discloses all the elements of claim 1, and Golden further teaches of the memory device further storing instructions that, when executed by the at least one processor, cause the energy usage alert system to: receive temperature data for the at least one prior billing period; and calculate the baseline weather data based on the received temperature data (abstract and pg. 1, [0006] which describes monitoring energy usage and predicting future energy usage and costs based on at least weather forecasts and historical data to project future energy consumption; and pg. 3, [0032] and Fig. 2 which describes the collection of historical information regarding electrical consumption and costs as a baseline and further storing and correlating this information with other data such as historical average temperature for each month, which can then provide a baseline against which a future month can be gauged based on predicted weather; and pg. 4, [0043] which describes providing a database that incorporates historical correlations between temperature variations and projected energy usage).
As per claim 13, it refers to the method of claim 10 used for performing the above steps.  It recites limitations already addressed by claim 8 above, and is therefore rejected under the same art and rationale

As per claim 9, Golden in view of McCalla in further view of Shiflet discloses all the elements of claim 1, and Golden further teaches wherein the weather sensor data includes at least one of temperature data, humidity data, precipitation data, and barometric data from a weather sensor (abstract and pg. 1, [0006] which describes monitoring energy usage and predicting future energy usage and costs based on at least weather forecasts and historical data to project future energy consumption; and pg. 2, [0024-0025] which describes receiving parameters including at least weather forecast for the customer’s location, monitoring and displaying energy consumption, 

As per claim 14, Golden in view of McCalla in further view of Shiflet discloses all the elements of claim 10, and Golden further teaches of comprising receiving, from a usage database, consumption data of a resource attributable to a user during a period of time, wherein the consumption cost assigned to a user is based on the consumption data (abstract and pg. 1, [0006] which describes monitoring energy consumption including measuring electrical usage from the plurality of electrical devices; and pg. 1, [0008] which describes monitoring usage on various devices; and pg. 2, [0020] which describes the sensors used to measure energy consumption over time; and pg. 2, [0025] which describes the monitoring and displaying of energy consumption, the prediction of energy usage and associated costs, and generating alerts if a given energy budget is projected to be exceeded; and pg. 3, [0032] which describes how a user can enter actual electrical energy usage and cost for previous months to be used/correlated with other data such as historical average temperature for each of those months).

As per claim 22, Golden in view of McCalla in further view of Shiflet discloses all the elements of claim 1, and Golden further teaches wherein the electronic message further comprises a recommendation of how to modify usage so that actual usage remains within budgeted use for a budget period, and the instruction to automatically adjust settings instructs the client device to reduce resource consumption in accordance with the recommendation. (abstract and pg. 1, [0006] which describes monitoring energy consumption including measuring electrical usage from the plurality of electrical devices, projecting future energy consumption for the future time period based on the measured electrical usage, comparing the projected future energy consumption to the energy budget, and if the projected future energy consumption deviates from the energy budget, automatically generating an alert via email, web page, mobile device, etc.; and pg. 2, [0024-0025] which describes the monitoring and displaying of energy consumption, the prediction of energy usage and associated costs, and generating alerts if a given energy budget is projected to be exceeded; and pg. 4, [0042-0043]; and pg. 5, [0054] which describes how the system may suggest changes to the customer to bring the projected costs back within budget, such as generating an alert and transmitting it to the customer to suggest changes to the customer to bring the projected costs back within budget, such as recommending or even automatically lowering the thermostat for the remaining days to achieve the necessary savings to avoid exceeding the budget).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Trundle, et al. (US 2010/0289643 A1) teaches of remote device control and energy monitoring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY Y YOUNG whose telephone number is (571)270-5294.  The examiner can normally be reached on Tuesdays and Wednesdays, 8:30-4:30p, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHLEY Y YOUNG/Examiner, Art Unit 3683                                                                                                                                                                                                        

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683